Exhibit 10.01

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the 12th
day of April, 2010 by and between West Corporation, a Delaware corporation (the
“Company”), and [Name] (the “Indemnitee”).

W I T N E S S E T H

WHEREAS, the Board of Directors has determined that the Company’s ability to
attract and retain qualified persons as directors and officers is necessary to
further the best interests of the Company’s stockholders and that in order to
attract such individuals, the Company should act to assure such persons that
there shall be adequate certainty of protection through insurance and
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company; and

WHEREAS, the Company has adopted provisions in its Certificate of Incorporation
and By-laws providing for indemnification and advancement of expenses of its
directors and officers to the fullest extent permitted by the Delaware General
Corporation Law, and the Company wishes to clarify and enhance the rights and
obligations of the Company and Indemnitee with respect to indemnification and
advancement of expenses; and

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as Indemnitee to serve and continue to serve as directors and officers of
the Company and in any other capacity with respect to the Company, and to
otherwise promote the desirable end that such persons shall resist what they
consider unjustified lawsuits and claims made against them in connection with
the good faith performance of their duties to the Company, with the knowledge
that certain costs, judgments, penalties, fines, liabilities and expenses
incurred by them in their defense of such litigation are to be borne by the
Company and they shall receive the maximum protection against such risks and
liabilities as may be afforded by law, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

WHEREAS, the Company desires to have Indemnitee continue to serve as a director
or officer of the Company and in such other capacity with respect to the Company
as the Company may request, as the case may be, free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith in the performance of
Indemnitee’s duty to the Company; and Indemnitee desires to continue so to serve
the Company, provided, and on the express condition, that he or she is furnished
with the indemnity set forth hereinafter;

Now, therefore, in consideration of Indemnitee’s continued service as a director
or officer of the Company, the parties hereto agree as follows:

1. Service by Indemnitee. Indemnitee shall serve and/or continue to serve as a
director or officer of the Company faithfully and to the best of Indemnitee’s
ability so long as Indemnitee is duly elected or appointed and until such time
as Indemnitee is removed as permitted by law or tenders a resignation in
writing.



--------------------------------------------------------------------------------

2. Indemnification and Advancement of Expenses. The Company shall indemnify
Indemnitee, and shall pay to Indemnitee in advance of the final disposition of
any Proceeding all Expenses incurred by Indemnitee, to the fullest extent
permitted by the Delaware General Corporation Law in effect on the date of this
Agreement or as such law may from time to time be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader rights than said law permitted the Company to provide prior
to such amendment, it being the intent of the parties that the Indemnitee shall
enjoy the greater benefits so afforded by such change). Unless required by
applicable law, the Company shall not adopt any amendment to the Company’s
by-laws or certificate of incorporation, the effect of which would be to deny,
diminish or encumber the rights of the Indemnitee to indemnification hereunder.
Without diminishing the scope of the rights provided by this Section, the rights
of Indemnitee to indemnification and advancement of Expenses provided hereunder
shall include but shall not be limited to those rights hereinafter set forth,
except that no indemnification or advancement of Expenses shall be paid to
Indemnitee:

(a) to the extent expressly prohibited by Delaware law;

(b) for which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
provision of the certificate of incorporation or by-laws, or agreement of the
Company or any other company or organization where Indemnitee is serving at the
request of the Company, except in respect of any indemnity exceeding the payment
under such insurance, indemnity clause, provision of the certificate of
incorporation or by-laws, or agreement; or

(c) in connection with an action, suit or proceeding, or part thereof (including
claims and counterclaims) initiated by Indemnitee, except a judicial proceeding
or arbitration pursuant to Section 10 to enforce rights under this Agreement,
unless the action, suit or proceeding (or part thereof) was authorized by the
Board of Directors of the Company; or

(d) with respect to any Proceeding brought by or on behalf of the Company
against Indemnitee that is authorized by the Board of Directors of the Company,
except as provided in Sections 4, 5 and 6 below.

3. Action or Proceedings Other than an Action by or in the Right of the Company.
Except as limited by Section 2 above, Indemnitee shall be entitled to the
indemnification rights provided in this Section if Indemnitee is a party or is
threatened to be made a party to any Proceeding (other than an action by or in
the name of the Company) by reason of the fact that Indemnitee is or was a
director, officer, employee, agent or fiduciary of the Company, or is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary or other capacity of any other entity (including, but not limited to,
another corporation, partnership, joint venture or trust); or by reason of
anything done or not done by Indemnitee in any such capacity. Pursuant to this
Section, Indemnitee shall be indemnified against all costs, judgments,
penalties, fines, liabilities, amounts paid in settlement and Expenses, actually
incurred by Indemnitee in connection with such Proceeding, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.

4. Indemnity in Proceedings by or in the Name of the Company. Except as limited
by Section 2 above, Indemnitee shall be entitled to the indemnification rights
provided in this

 

2



--------------------------------------------------------------------------------

Section if Indemnitee was or is a party or is threatened to be made a party to
any Proceeding brought by or in the name of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, employee, agent, fiduciary or other
capacity of any other entity (including, but not limited to, another
corporation, partnership, joint venture or trust); or by reason of anything done
or not done by Indemnitee in any such capacity. Pursuant to this Section,
Indemnitee shall be indemnified against all costs, judgments, penalties, fines,
liabilities, amounts paid in settlement and Expenses, actually incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company; provided, however, that no such indemnification
shall be made in respect of any claim, issue, or matter as to which Delaware law
expressly prohibits such indemnification by reason of any adjudication of
liability of Indemnitee to the Company, unless and only to the extent that the
Court of Chancery of the State of Delaware or the court in which such Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is
entitled to indemnification for such costs, judgments, penalties, fines,
liabilities, amounts paid in settlement and Expenses as such court shall deem
proper.

5. Indemnification for Costs, Charges and Expenses of Successful Party.
Notwithstanding the limitations of Section 2(d), 3 and 4 above, to the extent
that Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of any Proceeding or in defense of any claim, issue or matter
therein, including, without limitation, the dismissal of any action without
prejudice, or if it is ultimately determined, after all appeals by a court of
competent jurisdiction, that Indemnitee is otherwise entitled to be indemnified
against Expenses, Indemnitee shall be indemnified against all Expenses actually
incurred in connection therewith.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
costs, judgments, penalties, fines, liabilities, amounts paid in settlement or
Expenses, actually and reasonably incurred in connection with any Proceeding, or
in connection with any judicial proceeding or arbitration pursuant to Section 10
to enforce rights under this Agreement, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such costs, judgments, penalties, fines, liabilities, amounts paid in
settlement and Expenses, actually and reasonably incurred to which Indemnitee is
entitled.

7. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the Delaware
General Corporation Law, Indemnitee shall be entitled to indemnification against
all Expenses actually and reasonably incurred or suffered by Indemnitee or on
Indemnitee’s behalf if Indemnitee appears as a witness or otherwise incurs legal
expenses as a result of or related to Indemnitee’s service as a director or
officer of the Company, in any threatened, pending or completed action, suit or
proceeding, whether of a civil, criminal, administrative, investigative,
legislative or other nature, to which Indemnitee neither is, nor is threatened
to be made, a party.

8. Determination of Entitlement to Indemnification. To receive indemnification
under this Agreement, Indemnitee shall submit a written request to the Secretary
of the Company. Such request shall include documentation or information which is
necessary for such determination and which is reasonably available to
Indemnitee. Upon written request by Indemnitee for

 

3



--------------------------------------------------------------------------------

indemnification pursuant to Sections 3, 4, 5, 6 or 7, the entitlement of
Indemnitee to indemnification, to the extent not provided pursuant to the terms
of this Agreement, shall be determined by the following person or persons who
shall be empowered to make such determination: (a) the Board of Directors of the
Company by a majority vote of Disinterested Directors, whether or not such
majority constitutes a quorum; (b) a committee of Disinterested Directors
designated by a majority vote of such directors, whether or not such majority
constitutes a quorum; (c) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee;
(d) the stockholders of the Company; or (e) in the event that a Change of
Control has occurred, by Independent Counsel in a written opinion to the Board
of Directors, a copy of which shall be delivered to Indemnitee. Such Independent
Counsel shall be selected by the Board of Directors and reasonably approved by
Indemnitee, except that in the event that a Change of Control has occurred,
Independent Counsel shall be selected by Indemnitee and reasonably approved by
the Board of Directors. Upon failure of the Board so to select (or so to
approve, in the event that a Change of Control has occurred) such Independent
Counsel or upon failure of Indemnitee so to approve (or so to select, in the
event that a Change of Control has occurred), such Independent Counsel shall be
selected upon application to a court of competent jurisdiction. The
determination of entitlement to indemnification shall be made not later than 30
calendar days after receipt by the Company of a written request for
indemnification. Any amounts incurred by Indemnitee in connection with a request
for indemnification or payment of Expenses hereunder, under any other agreement,
any provision of the Company’s Certificate of Incorporation and By-laws or any
directors’ and officers’ liability insurance, shall be borne by the Company. The
Company hereby indemnifies Indemnitee for any such amounts and agrees to hold
Indemnitee harmless therefrom irrespective of the outcome of the determination
of Indemnitee’s entitlement to indemnification. If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among the claims, issues or
matters at issue at the time of the determination.

9. Presumptions and Effect of Certain Proceedings. The Secretary of the Company
shall, promptly upon receipt of Indemnitee’s written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company, or on information supplied to
Indemnitee by the officers of the Company in the course of their duties, or on
the advice of legal counsel for the Company or on information or reports made to
the Company by its independent public accountant, appraiser or other expert
selected with reasonable care by the Company. If the person or persons so
empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 30 calendar days after
receipt by the Company of such request, a requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 3 or 4 by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that

 

4



--------------------------------------------------------------------------------

Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful; or (b) otherwise adversely
affect the rights of Indemnitee to indemnification except as may be provided
herein.

10. Remedies of Indemnitee in Cases of Determination not to Indemnify or to
Advance Expenses. In the event that a determination is made that Indemnitee is
not entitled to indemnification hereunder or if payment has not been timely made
following a determination of entitlement to indemnification pursuant to
Sections 8 and 9, or if Expenses are not paid pursuant to Section 15, Indemnitee
shall be entitled to final adjudication in a court of competent jurisdiction of
entitlement to such indemnification or payment. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in an arbitration to be conducted by a
single arbitrator pursuant to the rules of the American Arbitration Association,
such award to be made within 60 calendar days following the filing of the demand
for arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration or any other claim. The determination
in any such judicial proceeding or arbitration shall be made de novo and
Indemnitee shall not be prejudiced by reason of a determination (if so made)
pursuant to Sections 8 or 9 that Indemnitee is not entitled to indemnification.
If a determination is made or deemed to have been made pursuant to the terms of
Section 8 or 9 that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination and is precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification or payment of
Expenses hereunder, the Company promptly shall pay all Expenses actually and
reasonably incurred by Indemnitee in connection with such adjudication or award
in arbitration (including, but not limited to, any appellate proceedings).

11. Other Rights to Indemnification. Indemnification and payment of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may now or in the future be entitled under any provision of the
Certificate of Incorporation or By-laws of the Company, vote of stockholders or
Disinterested Directors, provision of law, agreement with the Company or any
other party or otherwise. The Company shall obtain and maintain a policy or
policies of directors’ and officers’ liability insurance customary for similarly
situated companies in an amount determined by the Board of Directors from time
to time to be sufficient with reputable insurance companies.

12. Expenses to Enforce Agreement. In the event that Indemnitee is subject to or
intervenes in any action, suit or proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication or award
in arbitration to enforce Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, Indemnitee, if Indemnitee prevails in whole or in
part in such action, suit or proceeding, shall be entitled to recover from the
Company and shall be indemnified by the Company against any Expenses actually
and reasonably incurred by Indemnitee.

13. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee, agent or

 

5



--------------------------------------------------------------------------------

fiduciary of the Company or is serving at the request of the Company as a
director, officer, employee, agent, fiduciary or other capacity of any other
entity (including, but not limited to, another corporation, partnership, joint
venture or trust) and shall continue thereafter with respect to any possible
claims based on the fact that Indemnitee was a director, officer, employee,
agent or fiduciary of the Company or was serving at the request of the Company
as a director, officer, employee, agent, fiduciary or other capacity of any
other entity (including, but not limited to, another corporation, partnership,
joint venture or trust). This Agreement shall be binding upon all successors and
assigns of the Company (including any transferee of all or substantially all of
its assets and any successor by merger or operation of law) and shall inure to
the benefit of the heirs, personal representatives and estate of Indemnitee.

14. Notification and Defense of Claim. Promptly after receipt by Indemnitee of
notice of any Proceeding, Indemnitee shall, if a claim in respect thereof is to
be made against the Company under this Agreement, notify the Company in writing
of the commencement thereof; but the omission so to notify the Company shall not
relieve it from any liability that it may have to Indemnitee. Notwithstanding
any other provision of this Agreement, with respect to any such Proceeding of
which Indemnitee notifies the Company:

(a) The Company shall be entitled to participate therein at its own expense; and

(b) Except as otherwise provided in this Section 14(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to Indemnitee. After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by Indemnitee in connection with the defense thereof except as
otherwise provided below. Indemnitee shall have the right to employ Indemnitee’s
own counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee reasonably
concludes, based upon an opinion of counsel approved by the Company, which
approval shall not be unreasonably withheld, that there may be a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Company shall not within 60 calendar days of
receipt of notice from Indemnitee in fact have employed counsel to assume the
defense of the Proceeding, in each of which cases the fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company. The Company shall
not be entitled to assume the defense of any Proceeding brought by or on behalf
of the Company or as to which Indemnitee shall have made the conclusion provided
for in (ii) above; and

(c) If the Company has assumed the defense of a Proceeding, the Company shall
not be liable to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of any Proceeding effected without the Company’s written consent.
The Company shall not settle any Proceeding in any manner that would impose any
ongoing obligation with respect to Indemnitee without Indemnitee’s written
consent; it being understood that the Company may settle any claim for monetary
relief at its own discretion. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement.

15. Advancement of Expenses. All Expenses incurred by Indemnitee in advance of
the final disposition of any Proceeding shall be paid by the Company at the
request of Indemnitee,

 

6



--------------------------------------------------------------------------------

without requiring a preliminary determination of Indemnitee’s ultimate
entitlement to indemnification hereunder. To receive payment of Expenses under
this Agreement, Indemnitee shall submit a written request to the Secretary of
the Company. Such request shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Company as authorized by law and by this
Agreement has been met and an undertaking, by or on behalf of Indemnitee, to
reimburse such amounts if it is ultimately determined, after all appeals by a
court of competent jurisdiction, that Indemnitee is not entitled to be
indemnified against such Expenses by the Company as provided by this Agreement
or otherwise. Indemnitee’s undertaking to reimburse any such amounts is not
required to be secured. Each such payment of Expenses shall be made within 20
calendar days after the receipt by the Company of such written request.
Indemnitee’s entitlement to such Expenses shall include those incurred in
connection with any action, suit or proceeding by Indemnitee seeking a judgment
in court or an adjudication or award in arbitration pursuant to Section 10 of
this Agreement (including the enforcement of this provision) to the extent the
court or arbitrator shall determine that Indemnitee is entitled to payment of
Expenses hereunder.

16. Separability; Prior Indemnification Agreements. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not by
themselves invalid, illegal or unenforceable) shall not in any way be affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent of the parties that the Company
provide protection to Indemnitee to the fullest enforceable extent. This
Agreement shall supersede and replace any prior indemnification agreements
entered into by and between the Company and Indemnitee and any such prior
agreements shall be terminated upon execution of this Agreement.

17. Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as appropriate.

18. Definitions. For purposes of this Agreement:

(a) “Affiliate” means, with respect to any specified Person, (i) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise), and (ii) with respect to any natural Person, any member
of the immediate family of such natural Person.

 

7



--------------------------------------------------------------------------------

(b) “Affiliated Fund” means with respect to any Investors, each corporation,
trust, limited liability company, general or limited partnership or other entity
under common control with that Investor (including any such entity with the same
general partner or principal investment advisor as that Investor or with a
general partner or principal investment advisor that is an Affiliate of the
general partner or principal investment advisor of that Investor).

(c) “Change of Control” means the occurrence of any of the following:

(1) a sale, lease or other disposition of all or substantially all of the assets
of the Company and its subsidiaries, taken as a whole;

(2) any consolidation or merger of the Company with or into any other
corporation or other person, or any other corporate reorganization or
transaction (including the acquisition of capital stock of the Company), whether
or not the Company is a party thereto, in which the stockholders of the Company
immediately prior to such consolidation, merger, reorganization or transaction,
own capital stock and either:

(i) represent directly, or indirectly through one or more entities, less than
fifty percent (50%) of the economic interests in or voting power of the Company
or other surviving entity immediately after such consolidation, merger,
reorganization or transaction, or

(ii) do not directly, or indirectly through one or more entities, have the power
to elect a majority of the entire board of directors of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction; or

(3) any stock sale or other transaction or series of related transactions,
whether or not the Company is a party thereto, after giving effect to which in
excess of fifty percent (50%) of the Company’s voting power is owned directly,
or indirectly though one or more entities, by any person and its “affiliates” or
“associates” (as such terms are defined in the rules adopted by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended),
other than the Investors and their respective Affiliated Funds;

but excluding, in any case referred to in clause (2) or (3) of this definition
the Initial Public Offering or any bona fide primary or secondary public
offering following the occurrence of the Initial Public Offering.

(d) “Disinterested Director” means a director of the Company who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(e) “Expenses” means all expenses incurred in connection with the defense or
settlement of any investigation, action, suit or other proceeding, including any
judicial, administrative, investigative, legislative or other proceedings, and
appeals, reasonable attorneys’ fees, witness fees and expenses, reasonable fees
and expenses of accountants and other advisors, retainers and disbursements and
advances thereon, the premium, security for, and other costs relating to any
bond (including cost bonds, appraisal bonds or their equivalents), and any
expenses of establishing a right to indemnification or advancement under
Sections 8, 10, 12 and 15 above but shall not include the amount of judgments,
penalties, fines or amounts paid in settlement.

 

8



--------------------------------------------------------------------------------

(f) “Independent Counsel” means a law firm or a member of a law firm experienced
in matters of corporate law that neither is presently nor in the past five years
has been retained to represent: (i) the Company or Indemnitee in any matter
material to either such party, or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

(g) “Initial Public Offering” means the initial public offering of the Company
registered on Form S-1 (or any successor form under the Securities Act of 1933,
as amended).

(h) “Investors” means the Other Investors, Quadrangle Investors and THL
Investors.

(i) “Other Investors” means SONJ Private Opportunities Fund, L.P. and its
Affiliates.

(j) “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(k) “Proceeding” includes any threatened, pending or completed investigation,
action, suit or other proceeding, whether brought in the name of the Company or
otherwise, against Indemnitee (including any cross-claim made by Indemnitee),
whether of a civil, criminal, administrative, investigative, legislative or
other nature, including, but not limited to, actions, suits or proceedings in
which Indemnitee may be or may have been involved as a party or otherwise, by
reason of the fact that Indemnitee is or was a director, officer, employee,
agent, fiduciary or other capacity of the Company, or is or was serving, at the
request of the Company, as a director, officer, employee, agent or fiduciary of
any other entity, including, but not limited to, another corporation,
partnership, joint venture or trust, or by reason of anything done or not done
by Indemnitee in any such capacity, whether or not Indemnitee is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

(l) “Quadrangle Investors” means Quadrangle Capital Partners II LP, Quadrangle
Capital Partners II-A LP, Quadrangle Select Partners II LP and their respective
Affiliates.

(m) “THL Investors” means Thomas H. Lee Equity Fund VI, L.P., Thomas H. Lee
Parallel Fund VI, L.P., Thomas H. Lee Parallel (DT) Fund VI, L.P., THL Equity
Fund VI Investors (West), L.P., THL Coinvestment Partners, L.P., Putnam
Investments Holdings, LLC, Putnam Investments Employees’ Securities Company III
LLC, THL Fund VI Bridge Corp., THL Parallel Fund VI Bridge Corp., THL DT Fund VI
Bridge Corp. and their respective Affiliates.

19. Other Provisions.

(a) This Agreement shall be interpreted and enforced in accordance with the
internal laws of the State of Delaware.

(b) This Agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced as evidence
of the existence of this Agreement.

 

9



--------------------------------------------------------------------------------

(c) This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if Indemnitee
is an officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.

(d) Upon a payment to Indemnitee under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of Indemnitee to
recover against any person for such liability, and Indemnitee shall execute all
documents and instruments required and shall take such other actions as may be
necessary to secure such rights, including the execution of such documents as
may be necessary for the Company to bring suit to enforce such rights.

Notwithstanding the foregoing paragraph or any other provision of this
Agreement, the Company acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided by third
parties employing or otherwise affiliated with such Indemnitee (the “Third Party
Source”). The Company agrees that with respect to any indemnification to which
Indemnitee is entitled hereunder that the Company is the indemnitor of first
resort and any obligation of the Third Party Source is secondary, and the
Company shall be obligated to indemnify Indemnitee hereunder without regard to
any rights Indemnitee may have against the Third Party Source. The Company shall
not (and shall cause its subsidiaries not to) exercise any rights against the
Third Party Source that arise from or relate to the payment or performance of
the Company’s obligations under this Agreement (or any insurance policies of the
Company), including without limitation, rights of contribution, subrogation,
reimbursement, indemnification or other right of recovery. If any Third Party
Source pays or causes to be paid, for any reason, any amounts otherwise
indemnifiable or required to be advanced under this Agreement (or insurance
policy), then the Third Party Source shall have the right to be promptly
reimbursed by the Company for amounts paid by the Third Party Source, and the
Third Party Source shall be fully subrogated to the rights of Indemnitee against
the Company to payment or advance hereunder. The Third Party Source is a third
party beneficiary of the rights under this Section 19(d) and shall be entitled
to enforce such provision against the Company.

(e) No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both parties hereto. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

WEST CORPORATION By:  

 

Name:   Title:  

 

 

[Indemnitee]

 

11